DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on September 29, 2022 in response to the Office Action dated June 30, 2022. This action is made Final.
	Claims 1-28 are pending.
Claims 1, 15-18, and 20 are independent claims.
	Claims 1-20 and 22-28 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1-8, 10-12, 14, 18, and 19, added claims 21-28, and submitted arguments against the prior art in the Office Action dated June 30, 2022.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/19/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-15, and 17-20, 22, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US Patent Application Publication no. US 2019/0375171 (“Choi”), and further in view of Kay et al., US Patent Application Publication no. US 2016/0123238 (“Kay”).
Claim 1:
	Choi teaches or suggests a processing apparatus comprising: a processing portion, wherein the processing portion
		obtains a first sensor value of a first sensor output from a predetermined apparatus comprising the first sensor in correspondence with an operation of the predetermined apparatus (see para. 0004 – receive a first measurement of the one or more characteristics of a composite article from the sensor system while forming the composite article; para. 0048 – capture sensor data from a variety of sources and consume and analyze the data in real-time. Therefore, the quality of the potential output can be assessed at multiple stages; para. 0058 - detects an undesirable trend; para. 0063 - data may be populated by the sensor system 106, which provides information about the manufacturing system in use (e.g., operational stages, state of the composite article, etc.), and other subsystems or sensors. The information can be stored in a data store 139, populated and adjusted to a specific manufacturing process and/or article. For example, data captured during trend analysis can be stored and updated as needed; para. 0068 - to continuously monitor the state of the process; para. 0102 - continuously monitor the characteristics.);
		sectionalizes the first sensor value of the first sensor on a basis (see para. 0065 - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs. - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs … and to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds; para. 0083 - defect value associated with the characteristic can be compared to a plurality of defect values; para. 0085 - process includes five main stages; para. 0086 - various stages to capture and analyze data to determine if defects are being generated and at which stage. stage can be individually analyzed, including by one or more sensors; para. 0102 – defect value is compared to a plurality of defect values.), and 
	clusters the sectionalized the first sensor value (see para. 0065 - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs. - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs … and to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds; para. 0083 - defect value associated with the characteristic can be compared to a plurality of defect values; para. 0085 - process includes five main stages; para. 0086 - various stages to capture and analyze data to determine if defects are being generated and at which stage. stage can be individually analyzed, including by one or more sensors; para. 0102 – defect value is compared to a plurality of defect values.).
	Choi fails to explicitly disclose obtains a degree of change in the operation on a basis of the first sensor value; on a basis of the degree of change.
	Kay teaches or suggests obtains a degree of change in the operation on a basis of the first sensor value; on a basis of the degree of change (see para. 0004 - establish one or more baselines for one or more types of data obtained by the sensors at initialization of the gas turbine system, derive a deviation from the baselines, and perform a preventative action if a deviation that meets or exceeds a threshold is derived; para. 0018 - obtained usage characteristics (e.g., current, thermal, force used, friction, vibration data) may be compared to a determined performance baseline for any deviations. If a threshold deviation has been met or exceeded, one or more actions may be taken; para. 0027 - deviation between the real time data and the baseline data; para. 0030 - baseline (e.g., neural network baseline, genetic algorithm structure starting point, data mining cluster) may be first derived; para. 0034 - continuously check the recently detected data sent by a respective sensor against a baseline and derive whether the deviation meets or exceeds a threshold for that parameter; para. 0038 - network varies over a threshold amount in view of the subsequent sensor readings, then a deviation may be derived. data mining is used as a baselining method, a starting cluster may be obtained and analyzed to determine whether sensor readings and position controller data are inside or outside of the cluster.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include o obtains a degree of change in the operation on a basis of the first sensor value; on a basis of the degree of change for the purpose of efficiently detecting abnormal operating conditions based on sensor data clustering  and deviation detection, improving maintenance and preventative action initiation, as taught by Kay (0004 and 0038). 
Claim(s) 18 and 20:
Claim(s) 18 and 20 correspond to Claim 1, and thus, Choi and Kay teach or suggest the limitations of claim(s) 18 and 20 as well.

Claim 2:
	Choi further teaches or suggests wherein the processing portion sectionalizes the first sensor value by extracting, from the first sensor value, a section where a first threshold value (see para. 0065 - to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds. in response to meeting predetermined or dynamically determined thresholds.).
	Kay further teaches or suggests by obtaining the degree of change by differentiating the first sensor value and extracting where the degree of change deviates from a threshold value (see para. 0004 - establish one or more baselines for one or more types of data obtained by the sensors at initialization of the gas turbine system, derive a deviation from the baselines, and perform a preventative action if a deviation that meets or exceeds a threshold is derived; para. 0018 - obtained usage characteristics (e.g., current, thermal, force used, friction, vibration data) may be compared to a determined performance baseline for any deviations. If a threshold deviation has been met or exceeded, one or more actions may be taken; para. 0027 - deviation between the real time data and the baseline data; para. 0030 - baseline (e.g., neural network baseline, genetic algorithm structure starting point, data mining cluster) may be first derived; para. 0034 - continuously check the recently detected data sent by a respective sensor against a baseline and derive whether the deviation meets or exceeds a threshold for that parameter; para. 0038 - network varies over a threshold amount in view of the subsequent sensor readings, then a deviation may be derived. data mining is used as a baselining method, a starting cluster may be obtained and analyzed to determine whether sensor readings and position controller data are inside or outside of the cluster.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include obtaining the degree of change by differentiating the first sensor value and extracting where the degree of change deviates from a threshold value for the purpose of efficiently detecting abnormal operating conditions based on sensor data clustering  and deviation detection, improving maintenance and preventative action initiation, as taught by Kay (0004 and 0038). 
Claim(s) 19:
Claim(s) 19 correspond to Claim 2, and thus, Choi and Kay teach or suggest the limitations of claim(s) 19 as well.

Claim 3:
	Choi further discloses wherein the processing portion classifies, by clustering, the sectionalized the first sensor value into a first cluster whose variance is equal to or smaller than a second threshold value or a second cluster whose variance is larger than the second threshold (see para. 0065 - to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.),to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). in response to meeting predetermined or dynamically determined thresholds.).

Claim 4:
	Choi further discloses wherein the processing portion further obtains the first sensor value of a predetermined section from the predetermined apparatus, and specifies which of the first cluster and the second cluster the first sensor value of the predetermined section belongs to (see para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.),to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). in response to meeting predetermined or dynamically determined thresholds; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 5:
	Choi further discloses wherein the predetermined apparatus comprises a second sensor different from the first sensor configured to output a second sensor value in  correspondence with the operation of the predetermined apparatus, and wherein the processing portion obtains the second sensor value  in the same time series as the first sensor value, and outputs predetermined data in a case where a difference between a first reference value and the second sensor value corresponding to the first sensor value, that has been specified as belonging to the first cluster, of the predetermined section is larger than a first predetermined value (see Fig. 3b, 4b, 4c; para. 0014 - sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time; para. 0050 - enable data from multiple sensors to be collected, provided to a core computing platform, analyzed by the core platform, and an alert and/or adjustment can be made in response to an identified issue; para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). generate alerts or other messages in response to meeting predetermined or dynamically determined thresholds; para. 0068 - collect and analyze data from one or more sensors ll0a-d; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 6:
	Choi further discloses wherein the processing portion outputs the predetermined data in a case where a difference between a second reference value and the second sensor value corresponding to the first sensor value, that has been specified as belonging to the second cluster, of the predetermined section is larger than a second predetermined value (see Fig. 3b, 4b, 4c; para. 0014 - sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time; para. 0050 - enable data from multiple sensors to be collected, provided to a core computing platform, analyzed by the core platform, and an alert and/or adjustment can be made in response to an identified issue; para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). generate alerts or other messages in response to meeting predetermined or dynamically determined thresholds; para. 0068 - collect and analyze data from one or more sensors ll0a-d; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 12:
	Choi further discloses wherein the processing portion obtains the first reference value from the second sensor value corresponding to the sectionalized first sensor value belonging to the first cluster (see Fig. 3b, 4b, 4c; para. 0014 - sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time; para. 0050 - enable data from multiple sensors to be collected, provided to a core computing platform, analyzed by the core platform, and an alert and/or adjustment can be made in response to an identified issue; para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). generate alerts or other messages in response to meeting predetermined or dynamically determined thresholds; para. 0068 - collect and analyze data from one or more sensors ll0a-d; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 13:
	Choi further discloses a device configured to issue warning in response to input of the predetermined data from the processing portion (see Fig. 3b, 4b, 4c; para. 0014 - sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time; para. 0050 - enable data from multiple sensors to be collected, provided to a core computing platform, analyzed by the core platform, and an alert and/or adjustment can be made in response to an identified issue; para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). generate alerts or other messages in response to meeting predetermined or dynamically determined thresholds; para. 0068 - collect and analyze data from one or more sensors ll0a-d; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 14:
	Choi further discloses wherein the processing portion specifies, in accordance with which of the first cluster and the second cluster the first sensor value of the predetermined section belongs to, a type of the operation performed by the predetermined apparatus (see para. 0012 - core platform transmits the alert and information regarding the first or second defect to the actuation system to adjust an operating value of a manufacturing process of the system; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time. Therefore, the quality of the potential output can be assessed at multiple stages before a final product is delivered. Advantageously, an error in the manufacturing process/equipment and/or a defect in the manufactured article can be identified at any number of stages and can initiate a response (e.g., an alert, adjustment in the process, etc.); para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). in response to meeting predetermined or dynamically determined thresholds; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 15:
	As indicated above, Choi discloses the processing apparatus according to claim 1; and the predetermined apparatus according to claim 1.
	Choi further discloses a manufacturing system and wherein the predetermined apparatus is a manufacturing apparatus (see Fig. 1a-1c; para. 0049 - Data to identify defects after a particular stage of the manufacturing process can thus be generated.).
Claim(s) 17:
Claim(s) 17 correspond to Claim 15, and thus, Choi and Kay teach or suggest the limitations of claim(s) 17 as well.

Claim 22:
	Choi further teaches or suggests wherein the second reference value is set on the basis of at least one of a standard value and a simulation value in the operation of the predetermined apparatus (see Fig. 3b, 4b, 4c; para. 0014 - sensor system is operatively coupled with one or more of a non-contact ultrasound sensor, a laser sensor, an impedance sensor, an infrared sensor, or a heat sensor; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time; para. 0050 - enable data from multiple sensors to be collected, provided to a core computing platform, analyzed by the core platform, and an alert and/or adjustment can be made in response to an identified issue; para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). generate alerts or other messages in response to meeting predetermined or dynamically determined thresholds; para. 0068 - collect and analyze data from one or more sensors ll0a-d; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 23:
	Choi further teaches or suggests wherein the type is first type as an operation that is repeated each time, or a second type as an operation that is performed randomly (see para. 0012 - core platform transmits the alert and information regarding the first or second defect to the actuation system to adjust an operating value of a manufacturing process of the system; para. 0048 - to capture sensor data from a variety of sources and consume and analyze the data in real-time. Therefore, the quality of the potential output can be assessed at multiple stages before a final product is delivered. Advantageously, an error in the manufacturing process/equipment and/or a defect in the manufactured article can be identified at any number of stages and can initiate a response (e.g., an alert, adjustment in the process, etc.); para. 0058 - trend manager 138 can capture and analyze data from the sensor system 106 to build a library or matrix of values associated with characteristics of a composite article that define a measure of quality. For example, the trend manager application 138 provides trend analysis developed using machine learning based on, for example, data acquired via the sensor system; para. 0065 – to classify sensor inputs in order to detect the presence of non-normal situations (e.g., a fault in the machine, a defect in the composite article, etc.), to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds, defined in the procedure manager 134 and/or the trend manager 138 for the specific manufacturing process (e.g., size of a void, distance of a gap, etc.). in response to meeting predetermined or dynamically determined thresholds; para. 0078 - data acquired during manufacturing (e.g., via sensors ll0a-d), which supports machine learning and trend analysis.).

Claim 26:
	Choi further teaches or suggests wherein the processing portion obtains the first sensor value in time series, and sectionalizes the first sensor value in the time series (see para. 0065 - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs. - monitor a state of the manufacturing process and the composite article, and to classify sensor inputs … and to identify at which stage of the process the issue has occurred. Compare the sensed data against a set of thresholds; para. 0083 - defect value associated with the characteristic can be compared to a plurality of defect values; para. 0085 - process includes five main stages; para. 0086 - various stages to capture and analyze data to determine if defects are being generated and at which stage. stage can be individually analyzed, including by one or more sensors; para. 0102 – defect value is compared to a plurality of defect values.).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
As indicated above, Choi discloses the processing apparatus and the predetermined apparatus.
Choi further teaches or suggests wherein the predetermined apparatus is a robot arm (see Fig. 1a-1c; para. 0051 - checklist/inspection automation system 100 that includes a computer 102 (e.g., a processor, microcontroller, etc.) having one or more of a core platform 104, a sensor system 106, and an actuation system; para. 0053 -  the inspection automation system 100 may alternatively be integrated with a particular manufacturing system, thereby directly employing all sensors and indicators in such a system; para. 0060 - resultant state knowledge and associated recommendations can be passed to … the actuation application 108 for correction via one or more robotic systems 114 to enable an autonomous response; para. 098 - A robotic system can be used in the inspection process.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the predetermined apparatus is a robot arm for the purpose of efficiently deploying an integrated manufacturing system and inspection system simultaneously, thus improving manufacturing process speed and quality, as taught by Choi (para. 0053, 0084, 0098, and 0105). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kay, and further in view of Huval, US Patent Application Publication no. US 2018/0373980 (“Huval”).
As indicated above, Choi discloses wherein the processing portion performs clustering and sectionalized sensor data of the first sensor.
Choi fails to explicitly disclose by compressing into point data.
Huval teaches or suggests by compressing into point data (see para. 0028 - remove a subset of points representing a ground surface (e.g., a "ground plane") from the first optical image; and filter out noise and dense clusters of points from the remaining point cloud to produce a sparse three-dimensional point cloud. The remote computer system can then compress the lower-density three-dimensional point cloud onto a horizontal plane to form a sparse two-dimensional plan (i.e., overhead) point cloud containing a fraction of the data in the original optical image but that may be more easily interpreted.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include by compressing into point data for the purpose of efficiently filtering the raw(er) data for analysis, thus causing the data to be more easily processed and interpreted, as taught by Huval (para. 0028).

Claim(s) 8, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kay, and further in view of Koyanagi et al., US Patent Application Publication no. US 2006/0082944 (“Koyanagi”).
Claim 8:
	Choi fails to explicitly disclose wherein the first sensor is an encoder configured to output a signal corresponding to the displacement of a predetermined part, and wherein the first sensor value is an encoder value of the encoder (see para. 0035 - provided with a rotary encoder (not shown) that produces an output or signal corresponding to at least one among the angle, angular velocity and angular acceleration para. 0046 - joint angle command values (current command values) and drives the motors 10 and other motors through the drive circuits 72 so as to eliminate error or deviation from the joint angles detected from the outputs (not shown) of rotary encoders; para. 0070 - that the posture can be restored by the motion control (determined by the joint angle command values) after return to normal operation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the first sensor is an encoder configured to output a signal corresponding to the displacement of a predetermined part, and wherein the first sensor value is an encoder value of the encoder for the purpose of efficiently detecting and transmitting angular information, thus improving state determinations and invoking adjustments, as taught by Koyanagi (para. 0046).

Claim 9:
	Koyanagi further teaches or suggests wherein the encoder is a rotary encoder configured to output a signal corresponding to a rotation angle of a rotor of a motor that drives the predetermined part (see para. 0035 - provided with a rotary encoder (not shown) that produces an output or signal corresponding to at least one among the angle, angular velocity and angular acceleration para. 0046 - joint angle command values (current command values) and drives the motors 10 and other motors through the drive circuits 72 so as to eliminate error or deviation from the joint angles detected from the outputs (not shown) of rotary encoders; para. 0070 - that the posture can be restored by the motion control (determined by the joint angle command values) after return to normal operation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the encoder is a rotary encoder configured to output a signal corresponding to a rotation angle of a rotor of a motor that drives the predetermined part for the purpose of efficiently detecting and transmitting angular information, thus improving state determinations and invoking adjustments, as taught by Koyanagi (para. 0046).

Claim 10:
	Koyanagi further teaches or suggests wherein the second sensor is a current sensor configured to output a signal corresponding to a current supplied to a motor that drives the predetermined part, and wherein the second sensor value is a current value of the current sensor (see para. 0007 - a current sensor generating an output indicative of the current supplied to the electric motor through the drive circuits; and an overcurrent suppressor comparing the output of the current sensor with a threshold value; para. 0035 - provided with a rotary encoder (not shown) that produces an output or signal corresponding to at least one among the angle, angular velocity and angular acceleration para. 0046 - joint angle command values (current command values) and drives the motors 10 and other motors through the drive circuits 72 so as to eliminate error or deviation from the joint angles detected from the outputs (not shown) of rotary encoders; para. 0070 - that the posture can be restored by the motion control (determined by the joint angle command values) after return to normal operation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the second sensor is a current sensor configured to output a signal corresponding to a current supplied to a motor that drives the predetermined part, and wherein the second sensor value is a current value of the current sensor for the purpose of efficiently detecting and transmitting angular information, thus improving state determinations and invoking adjustments, as taught by Koyanagi (para. 0046).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kay, in view of Koyanagi, and further in view of Kimura et al., US Patent Application Publication no. US 2016/0003349 (“Kimura”).
Claim 11:
	As indicated above, Choi, Kay, and Koyanagi teach or suggest wherein the processing portion sectionalizes the encoder value by obtaining a displacement of the predetermined part on a basis of the encoder value and extracting, from the encoder value, a section where the value of the displacement deviates from a first threshold value.
	Choi fails to explicitly disclose obtaining a displacement velocity and where a value of the displacement velocity is compared to a first threshold value. detects such a rotation position of the motor 17 (i.e., the encoder count); para. 0050 - the rotation speed or the angular velocity of the motor 17 is calculated based on the output signals from the encoder; para. 0051 - 
	Kimura teaches or suggests obtaining a displacement velocity and where a value of the displacement velocity is compared to a first threshold value (see para. 0047 - When the rotation speed or the angular velocity of the motor 17 falls down to or below a threshold value rotation speed or the angular velocity of the motor 17 falls down to or below a threshold value.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include obtaining a displacement velocity and where a value of the displacement velocity is compared to a first threshold value for the purpose of efficiently detecting and transmitting angular information, thus improving state determinations and invoking adjustments, as taught by Kimura (para. 0047 and 0048).


Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kay, and further in view of Isobe et al., US Patent Application Publication no. US 2003/0009276 (“Isobe”).
Claim 24:
Isobe further teaches or suggests wherein the degree of change is a temporal change in the operation (see para. 0014 - the operation of the engine is stopped, a value of the temperature detected at a stoppage of the engine is stored by the temperature memory means. Further, a stop time period from a time point of the stoppage of engine to a time point the engine is started again is measured by the stop time measurement means. As a result, when the difference between the value of the temperature detected by the temperature sensor at the start of the present operation of the engine and the value of the temperature stored in the temperature memory means is equal to or smaller than the predetermined reference value on condition that the operation progress parameter calculated during the immediately preceding operation of the engine is larger than the predetermined value, and that the stop time period before the present operation of the engine is longer than the predetermined time period, it is determined that the temperature sensor is faulty; para. 0030 - that the stop time period before the start of the present operation of the engine is longer than a predetermined time period.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the degree of change is a temporal change in the operation for the purpose of efficiently detecting equipment failure based on temporal changes, thus improving promptness and correctness of failure determinations, as taught by Isobe (para. 0007 and 0014).

Claim 25:
	As indicated above, Coi and Kay teach or suggest wherein the processing potion determines that a section wherein the degree of change is within the first threshold.
Isobe further teaches or suggests is a section where the predetermined apparatus is stopped (see para. 0014 - the operation of the engine is stopped, a value of the temperature detected at a stoppage of the engine is stored by the temperature memory means. Further, a stop time period from a time point of the stoppage of engine to a time point the engine is started again is measured by the stop time measurement means. As a result, when the difference between the value of the temperature detected by the temperature sensor at the start of the present operation of the engine and the value of the temperature stored in the temperature memory means is equal to or smaller than the predetermined reference value on condition that the operation progress parameter calculated during the immediately preceding operation of the engine is larger than the predetermined value, and that the stop time period before the present operation of the engine is longer than the predetermined time period, it is determined that the temperature sensor is faulty; para. 0030 - that the stop time period before the start of the present operation of the engine is longer than a predetermined time period.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include is a section where the predetermined apparatus is stopped for the purpose of efficiently detecting equipment failure based on temporal changes, thus improving promptness and correctness of failure determinations, as taught by Isobe (para. 0007 and 0014).

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, in view of Kay, and further in view of Igarashi et al., US Patent Application Publication no. US 2012/0209430 (“Igarashi”).
Claim 27:
	Igarashi further teaches or suggests wherein the predetermined apparatus includes a predetermined portion, and the operation is an operation to displace the predetermined portion by the predetermined apparatus (see para. 0013 - position detection device for a robot, a robotic system, and a position detection method for a robot, each capable of enhancing the efficiency of the process of making the drive amount of the drive source correspond to the actual condition of the robot based; para. 0028 - reduce or eliminate the period in which the robot stops for detecting the location of the robot and the period for reaccelerating the robot, which has once stopped. Therefore, it is possible to enhance the efficiency of the process of detecting the location of the robot; para. 0058 - sensor 23, and the camera 22 for detecting the location of the robot 10, and in particular of the end effector; para. 0075 - robot causes displacement between the tip of the end effector for gripping the work and the first joint as the coupling section between the base and the first arm.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include is a section where the predetermined apparatus is stopped for the purpose of efficiently detecting equipment position based on location correspondences, thus improving amount of time used for detection, as taught by Igarashi (para. 0013 and 0028).

Claim 28:
	Igarashi further teaches or suggests wherein the predetermined apparatus is a robot, and the predetermined portion is an end effector (see para. 0013 - position detection device for a robot, a robotic system, and a position detection method for a robot, each capable of enhancing the efficiency of the process of making the drive amount of the drive source correspond to the actual condition of the robot based; para. 0028 - reduce or eliminate the period in which the robot stops for detecting the location of the robot and the period for reaccelerating the robot, which has once stopped. Therefore, it is possible to enhance the efficiency of the process of detecting the location of the robot; para. 0058 - sensor 23, and the camera 22 for detecting the location of the robot 10, and in particular of the end effector; para. 0075 - robot causes displacement between the tip of the end effector for gripping the work and the first joint as the coupling section between the base and the first arm.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Choi, to include wherein the predetermined apparatus is a robot, and the predetermined portion is an end effector for the purpose of efficiently detecting equipment position based on location correspondences, thus improving amount of time used for detection, as taught by Igarashi (para. 0013 and 0028).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176